DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al [Baker] PGPUB 2016/0054023.
Referring to claim 1, Baker teaches the apparatus comprising:	
A grasping unit configured to grasp physical-and-mental-state information about a physical and mental state of a user [0085, 0088].
A control unit configured to change a control state of the environmental equipment in a case in which the physical-and-mental-state information satisfies a predetermined state condition [0088].
In summary, Baker teaches sensing user conditions representing a stress level/mood such as voice tone, heart rate, perspiration, etc… in order to change environmental conditions such as lighting intensity, color temperature, HVAC temperature, etc…
Referring to claim 14, Baker teaches the control (i.e. lighting control, HVAC control, etc… and implementing those control actions) can be performed using instructions present on a storage unit [0121-0122].
Referring to claim 17, this is rejected on the same basis as set forth hereinabove.  Not only does Baker teach the actual control system, but also teaching controlling the actual environmental equipment such as temperature, lighting, etc…
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claims 1, 14 and 17 above.
Referring to claims 15-16, Baker further teaches applying the above control measures if its determined that a user is trying to stay awake (i.e. drowsy) [0090].  Because the Baker system determines user state based on detected conditions, the examiner is taking official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date to identify the user states based on certain conditions reaching predetermined thresholds because logically, the system would need to verify that certain conditions are present and the known way to do that is to determine that body temperature, voice volume, perspiration levels, etc… meet or exceed a threshold value.  This scales the user conditions to identify that the user is not stressed versus stressed, or awake versus trying to stay awake because they are sleepy.
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
PGPUB 2020/0240670 to Kameyama teaches estimating a drowsiness level of a user and controlling an air conditioner accordingly [Fig. 7 and 0101- 0103].
PGPUB 2003/0096593 to Naboulsi teaches adjusting environmental conditions if a driver is determined to be stressed [0024].
US Pat No 9290174 to Zagorski teaches adjusting environmental conditions if a driver is determined to be drowsy or impaired [cols 15-16 lines 58-13].
The prior art of record does not teach or suggest either individually or in combination, a predetermined change time period with which the control state of the environmental equipment is restored after changing the control state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        1/11/22